Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                      Response to Amendment

Drawings 
The drawing filed on 2/5/2020 is accepted by the Examiner.
Based on telephone interview on July 7, 2022, with respect to cancellation of claims 2-3, 6-8, 13-14 and 17-21, and amended claims 1, 4-5, 10-12 and 16, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 1, 4-5, 9-12 and 15-16 now renumbered as 1-9 are allowed.  

                                                     EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Jila Bakker, Reg No. 53,962), on July 7, 2022, without traverse.

           The amended claims 1, 4, 5, 10, 11, 12 and 16 as follows: 
          Cancel claims 2-3, 6-8, 13-14 and 17-21.


           Claim 1. (Currently Amended) A neuroactivity monitoring system, comprising:
           a patient support;
           a camera configured to acquire image data comprising video electroencephalography data of an infant positioned on the patient support; and
           a monitoring device in communication with the camera, wherein the monitoring device comprises a memory storing instructions that, when executed by a processor of the monitoring device, cause the monitoring device to:
           receive the acquired image data;
           identify landmarks of the infant 
           track movement of the identified landmarks in the image data; and
           characterize a neuroactivity of the patient based on the tracked movement of the identified landmarks, wherein the landmarks comprise limbs of the infant arranged in a pose and hands detected in a defined hand bounding box comprising hand landmarks of finger tips, joints, and wrists, and wherein the neuroactivity is characterized as a seizure based at least in part on the tracked movement of the hand landmarks and limbs in a pattern.
           Claims 2-3. (Cancelled)
           Claim 4. (Currently Amended) The system of claim 1, wherein the further comprise facial features of the infant the seizure based at least in part on a determination that an identified first eye and an identified second eye are moving in different directions simultaneously.
           Claim 5. (Currently Amended) The system of claim 1, wherein the further comprise facial features of the infant neuroactivity is characterized as [[a]] the seizure based at least in part on the tracked movement of a blink rate of the eyes.
           Claims 6-8. (Cancelled)
           Claim 10. (Currently Amended) A neuroactivity monitoring system, comprising:
           a monitoring camera configured to acquire visible image data comprising video electroencephalography data of an infant positioned on a patient support; 
           an infrared camera configured to acquire infrared image data of the infant 
           a monitoring device in communication with the monitoring camera and the infrared camera, wherein the monitoring device comprises a memory storing instructions that, when executed by a processor of the monitoring device, cause the monitoring device to:
           receive the acquired visible image data and the acquired infrared image data;
           identify patient landmarks of the infant 
           determine a physiological parameter based on the acquired infrared image data; and
           characterize a neuroactivity of the patient based on movement of the identified , wherein the landmarks comprise limbs of the infant arranged in a pose and hands detected in a defined hand bounding box comprising hand landmarks of finger tips, joints, and wrists, and wherein the neuroactivity is characterized as a seizure based at least in part on tracked movement of the hand landmarks and limbs in a pattern.
           Claim 11. (Currently Amended) The system of claim 10, wherein the neuroactivity is further characterized as a clonic seizure based on a pattern of rhythmic contraction of one or more of the identified 
           Claim 12. (Currently Amended) The system of claim 10, wherein the neuroactivity is further characterized as a myoclonic seizure based on a pattern of isolated contraction of one or more of the identified 
           Claims 13-14. (Cancelled)
           Claim 16. (Currently Amended) A method, comprising:
           receiving image data of infant, wherein the image data comprises video electroencephalography data  
           identifying one or more 
           	tracking movement of the one or more 
           	determining that the movement of the one or more , wherein the landmarks comprise limbs of the infant arranged in a pose and hands detected in a defined hand bounding box comprising hand landmarks of finger tips, joints, and wrists, and wherein the neuroactivity event is characterized as a seizure based at least in part on the tracked movement of the hand landmarks and limbs in a pattern. 
           Claims 17-21. (Cancelled)


                                          REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to the subject matter disclosed herein relates to neonatal monitoring techniques. More specifically, the subject matter relates to neonatal monitoring techniques that assess infants neuroactivity based on image analysis.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 10 and 16, the closest the closest prior art of record (Alzamzmi and Kuperman), Alzamzmi reference is directed to pain assessment. More specifically, the present invention provides a method of assessing the pain of an infant using multiple modalities, and Kuperman reference is directed to identifying and treating epilepsy in a subject are also provided herein. A broad regression analysis using a lower order statistical analysis and/or a higher order statistical analysis of one or more oculometric parameters in a time series can be used to determine that the distribution of an oculometric parameter over time and/or the related dependencies of frequencies of two or more oculometric parameters over time correlate with an epileptic event, but neither Alzamzmi nor Kuperman teach or suggest, among other things, “track movement of the identified landmarks in the image data; and characterize a neuroactivity of the patient based on the tracked movement of the identified landmarks, wherein the landmarks comprise limbs of the infant arranged in a pose and hands detected in a defined hand “bounding box” comprising hand landmarks of “finger tips, joints, and wrists”, and wherein the neuroactivity is “characterized as a seizure” based at least in part on the tracked movement of the hand landmarks and limbs in a pattern”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Alzamzmi and Kuperman) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667    
July 10, 2022